Citation Nr: 1740122	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gynecological disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active and honorable duty from October 1979 to October 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

In a July 2014 decision, the issue of service connection for a gynecological condition was remanded by the Board for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDING OF FACT

A chronic gynecological disorder was not evident during the Veteran's active and honorable period of service and is not shown to have been caused by any in-service event.  


CONCLUSION OF LAW

A chronic gynecological disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in September 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Gynecologic Disorder

The Veteran contends that service connection should be established for a chronic gynecologic disorder that she asserts had its onset during service.  During the Board hearing in March 2012, the Veteran testified that she had had difficulties with a pregnancy during service and had hemorrhaged after she gave birth.  Following the pregnancy, she started having complications such as an irregular period that eventually led to a hysterectomy.  

Review of the Veteran's STRs shows that in March 1980 she had complaints of irregular menses.  In June 1981, it was noted that she was eight months pregnant and had complaints of slight bleeding.  On a September 1983 quadrillion examination for service in the Army Reserves, it was reported that pelvic examination and pap smear were normal.  

On examination in March 1985, the Veteran's medical history included a report that she had had a normal childbirth delivery in 1981, with hemorrhaging.  She had had no problems since.  In April 1985, an examination noted that she had mild pelvic inflammatory disease, with a retained intrauterine device that was causing pain.  

An examination was conducted by VA in September 2014.  At that time, the pertinent diagnoses were fibroid uterus, by history as provided by the Veteran without clinical or diagnostic evidence;  and post-partum hemorrhage, by history provided by the Veteran, without clinical or diagnostic evidence.   Her medical history included a post-partum hemorrhage with a 1981 delivery for which she was given a shot, and a fibroid uterus for which she had an abdominal hysterectomy in 2004.  Regarding the possibility that she had a gynecological disorder that was related to service, the examiner noted the Veteran's report of post-partum hemorrhage, with the Veteran stating that subsequent pregnancy was considered high risk as a result.  The examiner was unable to document this concern.  The examiner did not believe that there was substantiation that the complication occurred or that any issues around the delivery were related to military service.  The Veteran reported having had a hysterectomy, the records of which were not available, but she stated that the surgery was due to either polyps or fibroids.  Neither of these conditions, would be caused by military service.  Finally, the examiner stated that the Veteran did not provide the gynecologic issues to be evaluated, just a question as to whether any gynecologic disorders were related to military service.  The examiner stated that there was no evidence that any gynecological disorders were likely to have been related to the Veteran's military service.  Therefore, it was less likely as not that any gynecological disorders were related to her military service.

The Veteran contends that service connection should be established for a gynecologic condition that she asserts had its onset during service.  It is noted that she did have a complaint of irregular menses during service and had some bleeding during a pregnancy while on active duty.  On physical examination conducted in connection with her reserve duty, it was noted that she had a normal pelvic examination and pap smear.  While she had problems with pelvic inflammatory disease in 1985, this was several years after her period of active, honorable service.  On examination by VA, no gynecological disorder that could be related to service was found.  Under these circumstances, the Board can find no basis for the establishment of service connection for a chronic gynecologic disability.  The record shows that she may have had some bleeding following a normal delivery while she was on active duty, but no chronic residual disability resulting therefrom.  While she stated on examination that she had had a hysterectomy in 2004 as a result of uterine fibroids, there is no evidence of fibroids during her period of service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic gynecologic disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic gynecologic disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


